DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
The amendment filed  2-4-2021 has been entered into the record.  Claims 1, 5-9, 12-20,  and 22-25 are pending.  Claims 1, 5-9, 12-14, 18, 20 and 22-25 are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Election/Restrictions
This application contains claims 15-17 and 19 drawn to an invention nonelected without traverse in the response filed on 6-12-2020.  These claims remain withdrawn from consideration.

Rejections Withdrawn
The rejection of claims 1, 4, 5, 6, 9, 10, 12-14, 18 and 20-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments to the claims.
The rejection of the claims under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of Applicant’s amendment with the exception of claim 22 as set forth below.


Rejections Maintained
Claims 1, 5-9, 12, 13 and 20 and 22 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons made of record for claims 1, 4-10, 12-14, 18 and 20-23 in the Office Action mailed10-6-2020.
Applicant’s arguments and evidence have been considered but are not persuasive.  Applicant’s evidence is drawn to fusion proteins comprising a therapeutic agent and quotes US Patent number 10,130,721 which therapeutic agents suggested for targeted delivery in association with pMHC-binding partners include, antibodies, cytokines and cytotoxic agents.  However, the claims are not so limited.  The evidence presented does not teach any combination of agents claimed or does not teach “PK” modifying moiety as set forth in claim 13.  

The rejection of claim 22 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained for reasons made of record in the Office Action mailed 10-6-2020.
Applicant points to the specification that explains that the dose of the peptide can be suitably determined according to body weight, agent, sex and symptom of each patient.  This is not persuasive, this passage describes how to determine a dose of an active ingredient and not what  the dose of an active ingredient is.  It also does not describe a dose that is both “safe and effective” as claimed but merely a dose can be determined.

Status of Claims
Claim 14 is objected to as depending from a rejected base claim.  Claims 18 and 23-25 are allowable.  Claims 1, 5-9, 12, 13 and 20 and 22 stand rejected.  Claims 15-17 and 19 are withdrawn from consideration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645